NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARILYN GLADLE,                                 No. 16-56073

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00057-CAS-FFM

 v.
                                                MEMORANDUM**
DAVID J. SHULKIN*, U.S. Department of
Veterans Affairs,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                           Submitted October 23, 2017***

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Marilyn Gladle appeals pro se from the district court’s judgment dismissing

her action alleging violations of the Rehabilitation Act of 1973. We have



      *
           David J. Shulkin has been substituted for his predecessor, Robert
McDonald, as Secretary of Veterans Affairs under Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). Barker v. Riverside

Cty. Office of Educ., 584 F.3d 821, 824 (9th Cir. 2009). We affirm in part, reverse

in part, and remand.

      The district court properly dismissed Gladle’s retaliation claim because

Gladle failed to allege facts sufficient to identify the individuals who engaged in

the alleged adverse employment actions or show that those individuals were aware

of her protected activities. See Coons v. Sec’y of U.S. Dep’t of Treasury, 383 F.3d
879, 887 (9th Cir. 2004) (setting forth elements for a retaliation claim under the

Rehabilitation Act).

      The district court properly dismissed Gladle’s harassment claim because

Gladle failed to allege facts sufficient to state any cognizable claim. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

liberally construed, a plaintiff must still present factual allegations sufficient to

state a plausible claim for relief).

      The district court dismissed Gladle’s denial of reasonable accommodation

claim because Gladle failed to allege that participation in the emergency drill was

related to the essential functions of her job. However, Gladle’s allegations that she

                                            2                                     16-56073
asked the employer if there was anything she could do other than get under her

desk and that the employer refused to consider alternatives are sufficient to show

that Gladle requested a reasonable accommodation for her disability and the

employer refused to participate in the interactive process. See Vinson v. Thomas,

288 F.3d 1145, 1154 (9th Cir. 2002) (setting forth elements for a reasonable

accommodation claim under the Rehabilitation Act); Buckingham v. United States,

998 F.2d 735, 740 n.3 (9th Cir. 1993) (“[W]e have found nothing in the

[Rehabilitation] Act or its legislative history to indicate that Congress intended to

limit the employer’s duty of reasonable accommodation to the facilitation of

employment tasks.”). We therefore reverse the dismissal of Gladle’s reasonable

accommodation claim regarding the emergency drill and remand for further

proceedings on this claim.

      We reject as meritless Gladle’s contentions regarding the dismissal of her

retaliation and harassment claims in her prior complaints.

      We reject as unsupported by the record Gladle’s contentions that the district

court converted the motion to dismiss into a motion for summary judgment,

violated her due process rights, or denied her access to the courts.

      Gladle’s request to strike defendant’s answering brief, set forth in her

                                          3                                      16-56073
opening brief, is denied.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                         4                16-56073